Title: From John Adams to Nathan Webb, with Comments by the Writer Recorded in 1807
From: Adams, John
To: Webb, Nathan


     
      Dear sir
      Worcester Octr: 12th: I believe, 1755
     
     All that part of Creation that lies within our observation is liable to Change. Even mighty States and kingdoms, are not exempted. If we look into History we shall find some nations rising from contemp­tible beginnings, and spreading their influence, ’till the whole Globe is subjected to their sway. When they have reach’d the summit of Grandeur, some minute and unsuspected Cause commonly effects their Ruin, and the Empire of the world is transferr’d to some other place. Immortal Rome was at first but an insignificant Village, inhabited only by a few abandoned Ruffins, but by degrees it rose to a stupendous Height, and excell’d in Arts and Arms all the Nations that praeceeded it. But the demolition of Carthage (what one should think would have establish’d it in supream dominion) by removing all danger, suffer’d it to sink into debauchery, and made it att length an easy prey to Barbarians.—England Immediately, upon this began to increase (the particular, and minute causes of which I am not Historian enough to trace) in Power and magnificence, and is now the greatest Nation upon the globe.—Soon after the Reformation a few people came over into this new world for Concience sake. Perhaps this (apparently) trivial incident, may transfer the great seat of Empire into America. It looks likely to me. For if we can remove the turbulent Gallicks, our People according to the exactest Computations, will in another Century, become more numerous than England itself. Should this be the Case, since we have (I may say) all the naval Stores of the Nation in our hands, it will be easy to obtain the mastery of the seas, and then the united force of all Europe, will not be able to subdue us. The only way to keep us from setting up for ourselves, is to disunite Us. Divide et impera. Keep us in distinct Colonies, and then, some great men, in each Colony, desiring the Monarchy of the Whole, they will destroy each others influence and keep the Country in Equilibrio.
     Be not surprised that I am turn’d Politician. This whole town is immers’d in Politicks. The interests of Nations, and all the dira of War, make the subject of every Conversation. I set and hear, and after having been led thro’ a maze of sage observations, I some times retire, and by laying things together, form some reflections pleasing to myself. The produce of one of these reveries, You have read above. Different employment and different objects may have drawn your thoughts other ways. I shall think myself happy if in your turn, you communicate your Lucubrations to me. I wrote you, some time since, and have waited, with impatience, for an answer, but have been disappointed. I hope that Lady at Barnstable, has not made you forget your Friends. Friendship, I take it, is one of the distinguishing Glorys of man. And the Creature that is insensible of its Charms, tho he may wear the shape, of Man, is unworthy of the Character. In this, perhaps, we bear a nearer resemblance of unbodied intelligences than any thing else. From this I expect to receive the Cheif happiness of my future life, and am sorry that fortune has thrown me at such a distance from those of my Friends who have the highest place in my affections. But thus it is; and I must submit. But I hope e’er long to return and live in that happy familiarity, that has from earliest infancy subsisted between yourself, and affectionate Friend,
     
      John Adams
     
     
     
      Adams’ Comments in 1807
     
     Quincy April 22 1807. Nathan Webb was the Son of the late Deacon Jonathan Webb of Quincy and the Grandson of Benjamin Webb of the same place. The Father and Grandfather were intimate Friends of my Father and Grandfather, and the Grandson was my Playfellow at the Grammar School in Braintree, and my Contemporary at Colledge. He had Wit, humour and good Nature, equal to his Understanding And Judgment which were very good. He died young, and I attended him in his last Sickness, with equal Grief and assiduity, and watched with him a Night or two before his death. He left this Letter and some others in possession of his Father, who left it with his whole Estate to his Nephew, Captain Jonathan Webb, now of this Town living in the old Seat of the Family, who about a fortnight ago was kind enough to send it to me, after it had lain fifty one years and an half among the Papers of the Family in Oblivion. It was written soon after I took my first degree at Colledge, and some days before I was twenty years old. Nathan was named after his Unkle Nathan Webb the Minister of Uxbridge, who married my Fathers Sister.
     John Adams
    